DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukamachi (US 4,621,489).
Fukamachi discloses and shows a transmission element for a spring return of an actuating drive, the transmission element comprising: 
a toothed wheel element (112) with teeth at least in sections; and 
a locking element (113) including a locking section for locking engagement in the teeth of the toothed wheel element to prevent a rotation of the toothed wheel element in a return direction; 
wherein the locking element includes a safety element (114) mechanically operatively connected to the locking section and elastically deformable in order to release the locking of the 
Regarding claim 2, Fukamachi shows a return spring element (10) wherein the safety torque limit is greater than a torque which can be generated by the return spring element on the toothed wheel element.
Regarding claim 3, the locking section comprises a locking tooth for engagement in the teeth of the toothed wheel element.
Regarding claim 4, the locking section includes a locking lever rotatably mounted on a base element (13) of the locking element around a locking axle; and the locking lever moves from a functional position into a safety position because of elastic deformation of the safety element.
Regarding claim 5, the safety element (114) comprises a safety spring element mechanically connected to the locking lever.
Regarding claim 6, the locking element includes a locking stop (12) to limit and/or define the safety position of the locking lever.
Regarding claim 8, the locking element includes a base lever element (13); 
the base lever element is rotatably mounted on a base axle; 
the locking section is arranged at a distance from the base axle on the base lever element; and 
the base lever element moves between a release position in which the locking section releases the toothed wheel element, and a locking position in which the locking section engages in the toothed wheel element in a locking fashion.
Regarding claim 10, Fukamachi discloses and shows an actuating drive comprising:
a drive element (3); 
an output connection (102); 
a return spring element (10); and 
a transmission element (gear train shown in Fig. 3); 
wherein the drive element is mechanically connected by the transmission element to the output connection to drive the output connection in a drive direction; 
the return spring element is mechanically connected to the output connection to provide return functionality; and 
the transmission element comprises: 
a toothed wheel element (112) with teeth at least in sections; and 
a locking element (113) including a locking section for locking engagement in the teeth of the toothed wheel element to prevent a rotation of the toothed wheel element in a return direction; 
wherein the locking element includes a safety element (114) mechanically operatively connected to the locking section and elastically deformable in order to release the locking of the toothed wheel element by elastic deformation of the safety element at a torque of the toothed wheel element in the return direction greater than a safety torque limit.
Allowable Subject Matter
Claims 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658  
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658